Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60416-CIV- CANNON/HUNT

  TOCMAIL INC, a Florida corporation,

               Plaintiff,
  v.

  MICROSOFT CORPORATION, a
  Washington corporation,

              Defendant.
  _____________________________________/




       PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
             MOTION TO DISMISS THE FIRST AMENDED COMPLAINT




                                            1
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 2 of 23




         Plaintiff, TOCMAIL INC (“Plaintiff” or “TocMail”), by and through undersigned counsel,

  hereby respectfully files its Memorandum of Law in Opposition to Defendant, MICROSOFT

  CORPORATION’S (“Microsoft” or “Defendant”), Motion to Dismiss The First Amended

  Complaint (“Motion to Dismiss” or “Motion”) [ECF No. 44], and states:

                                      I.      INTRODUCTION

         Microsoft’s Motion begins by explicitly misstating the Court’s prior Order: TocMail

  “fail[ed] to sufficiently allege false advertising.” Motion, p. 1. Quite the opposite, the Court

  found that TocMail “sufficiently pled a claim for false advertising” and “denie[d] the

  Motion” with respect to two of Microsoft’s promotional statements. See Order Granting in Part

  Defendant’s Motion to Dismiss (“Order”), p. 7, 9 (emphasis added).

         Specifically, TocMail’s original Complaint pled two claims: a contributory false

  advertising claim that was dismissed without prejudice and a false advertising claim based on five

  (5) deceptive statements. TocMail’s Amended Complaint merely preserved its false advertising

  claim for the already allowed two statements, and corrected its allegations for one of the other

  statements as specified by the Court. TocMail did not attempt to re-plead the contributory false

  advertising claim nor the two remaining statements. Hence, the Amended Complaint was not a

  “second attempt at alleging a false advertising claim” as Microsoft falsely states. Motion, p. 1. The

  Court already determined that TocMail stated a claim, and TocMail transferred that which the

  Court already permitted. As will be discussed, courts routinely deny motions to dismiss when

  defendants try to seek dismissal of claims and allegations that the court has already allowed.

         This case centers on a cybersecurity service called link scanners. Link scanners attempt to

  keep users safe from harmful URLs. Microsoft’s cloud-based link scanner (ATP Safe Links)

  competes with TocMail’s namesake cloud-based scanner (TocMail). TocMail alleges that




                                                   2
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 3 of 23




  Microsoft falsely promotes its scanner as possessing a security capability that it actually does not

  possess. Moreover, only TocMail’s scanning service has the security capability that Microsoft

  promotes its scanner as providing.

         Microsoft misportrays this case as a conspiracy theory in which TocMail makes the

  ridiculous claim that companies would not have moved anything to the cloud until TocMail came

  into existence. Motion, p. 2, 6. On the contrary, TocMail alleges that companies would not have

  moved to Microsoft’s cloud-based link scanners (nor to services dependent on those scanners) but

  for Microsoft’s false advertisements. Thus, this case is much more clear-cut than Microsoft

  portrays. (The context is entirely framed around the issue of on-premise link scanners vs. cloud-

  based link scanners – i.e., framed around companies moving their email security link scanners to

  the cloud. See, e.g., Am. Compl., ¶¶ 5, 21-22, 25-26, 31-32, 87, 89, 117).

         Microsoft’s Motion seeks dismissal based on TocMail’s supposed failure to plead the

  elements of materiality and injury. Motion, p. 9. The Court already determined that TocMail

  sufficiently pled both elements. Regardless, throughout its Motion, Microsoft attempts to

  improperly reargue them via explicit denials of TocMail’s allegations (e.g. TocMail “wrongly

  alleges…” Motion, p. 11). To accept Microsoft’s arguments based on denials of TocMail’s

  allegations would require the Court to ignore decades of well-established law that the allegations

  in the Complaint must be taken as true at the motion to dismiss stage.

         Regarding materiality, Microsoft inexplicably argues that TocMail made only one

  statement regarding materiality, and this supposed single statement was conclusory. Motion, p. 9.

  However, the Amended Complaint contains multiple detailed allegations regarding materiality.

  Am. Comp., ¶¶ 3-4, 76-84, 89, 93, 95, 102, 111, 115-116. In fact, one allegation is nine paragraphs

  long, detailing how Microsoft’s advertisements are directly related to the significant feature of




                                                   3
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 4 of 23




  security, which is an essential factor when consumers are purchasing a cybersecurity service. Id.,

  ¶¶ 76-84. Included in these paragraphs are citations from Microsoft itself that state that security is

  material to the purchase decisions of its products. In fact, these paragraphs focus exclusively on

  materiality. Microsoft’s baseless argument lifts a single paragraph from the Amended Complaint

  out of context, treats it as if it is the only paragraph addressing materiality, mislabels it as a

  conclusory statement, and then cites case law against conclusory statements. Microsoft’s argument

  regarding materiality is without merit.

          Microsoft’s injury arguments are all based on same false premise: the Amended Complaint

  should supposedly be dismissed because TocMail’s damages are “too speculative.” Motion, pp.

  13, 16; see also pp. 9, 12-18. The Court already rejected Microsoft’s “too speculative” argument:

          Defendant maintains that these allegations fail to sufficiently plead proximate
          causation because they are too speculative and Plaintiff’s alleged harm is too
          remote, given the number of intervening causes. (Mot. at 10-12.) But courts have
          found allegations based on the diversion of business from one party to the
          other enough for purposes of pleading proximate causation.”

  Order, p. 4 (emphasis added). The Court further found:

          Defendant argues that these allegations are speculative and unsupported, as they
          are premised on multiple assumptions. (Mot. at 12-13.) Here, the Court’s only
          inquiry is whether Plaintiff has plausibly alleged reputational and economic
          harm––not whether Plaintiff will ultimately prevail on its allegations.

  Order, p. 3 (emphasis added).

          The crux of Microsoft’s Motion is that the amount of damages is supposedly too

  implausible and therefore the case should dismissed. Motion pp. 2, 6, 14-15, 18. Yet Microsoft’s

  central-most argument is literally irrelevant to a motion to dismiss. Whether TocMail is ultimately

  awarded damages based on losing 100 users or 100 million users, the amount of relief, the type of

  relief, and the time period for relief are all for the trier of fact to decide after the presentation of

  evidence. As explained below, none of these are even considerations at the motion to dismiss stage,



                                                     4
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 5 of 23




  rendering Microsoft’s entire injury section moot. Moreover, TocMail is seeking actual damages

  and disgorgement of profits - two very different remedies. Unlike the Eighth Circuit case cited by

  Microsoft, in the Eleventh Circuit, disgorgement of profits is not tethered to the amount of actual

  damages, thereby also rendering Microsoft’s injury arguments moot; not to mention that TocMail’s

  allegation of injury is independent of the amount and duration of damages, thereby also rendering

  Microsoft’s injury arguments moot (e.g. Am. Compl., ¶ 113).

          In short, TocMail’s Amended Complaint sufficiently pleads a claim for false advertising,

  just as the original Complaint did. Microsoft’s Motion starts with a patently false pretense and then

  continues forward in that same vein to offer arguments that are completely without merit.

  Microsoft’s Motion should be denied in full.

                                       II.    BACKGROUND

  A.      Factual Background from TocMail’s Complaint.

          Microsoft repeatedly contrasts its decades-long, multi-billion-dollar investments in multi-

  faceted cybersecurity to TocMail’s relatively recent offering of a patented solution to one specific

  attack. Motion, p. 3-4, 10-11, 16-17. Yet, testing performed by Crytpron Security and Rhino

  Security Labs independently document that Microsoft’s multi-billion-dollar, multi-faceted, cloud-

  based email security is fully bypassed (including its link scanners) via a trivial attack. Am. Comp.,

  ¶¶ 51-52. The simple, yet effective, attack is as follows: When Microsoft’s link scanner connects

  to the website, the website redirects the scanner to a benign webpage; but when a Microsoft user

  connects to the same website, the website redirects the user to a malicious webpage (where the

  user is harmed by content that Microsoft’s scanner never sees, and never knows about). Id. at ¶ 12.

  Hackers often use a specific type of website, known as a forwarding service, to accomplish this

  attack. Id. at ¶ 40.




                                                   5
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 6 of 23




          For five consecutive years, Microsoft promoted its cloud-based link scanner (ATP Safe

  Links) as its solution for this very attack:

          ...attackers sometimes try to hide malicious URLs within seemingly safe links that
          are redirected to unsafe sites by a forwarding service after the message has
          been received. The ATP Safe Links feature proactively protects your users if
          they click such a link. That protection remains every time they click the link…

  Id. at ¶ 63-64 (emphasis added). These forwarding services virtually always use the visitor’s IP

  address to identify Microsoft scanners. Id. at ¶¶ 26-27. A hacker simply needs to know all of the

  IP addresses of Microsoft’s scanners in order to redirect the scanners to benign content 100% of

  the time. Id. at ¶ 20. Microsoft makes all of these IP addresses publicly accessible. Id. at ¶ 45.

  Therefore, hackers can (and do) redirect Microsoft’s cloud-based link scanners to benign content

  with 100% efficacy. Id. Because hackers redirect ATP Safe Links’ IP addresses to benign content

  with 100% efficacy, TocMail alleges that Microsoft’s Safe Links scanner is defenseless against

  this attack - defenseless against the very attack that Microsoft promotes Safe Links as providing

  protection against. Id. For this, and other reasons, TocMail appropriately alleges that the above

  promotional message is literally false. Id. at ¶¶ 63-69. 1



  1
    Regarding the Order’s reference to Rule 11: The Original Complaint’s allegations were founded
  on Microsoft knowingly making companies defenseless against the very attack that it promises
  protection against. Orig Comp., ¶¶ 3, 17, 22, 32, 36, 101, 118, 200-201. Microsoft represented to
  the Court that these were nothing more than “preposterous accusations” (Orig. Motion, p. 5) (ECF
  14); claiming that TocMail simply alleges that Microsoft knowingly misled customers to believe
  that they were safe from IP cloaking attacks without TocMail offering any proof whatsoever. Id.
  at 7. Thus, the Am. Complaint now includes a sample of Microsoft’s own writings that document
  its intimate knowledge regarding this attack. Am. Comp., ¶¶ 14-17, 28-30, 47. For example:
  “Attackers can identify the crawler (e.g., by knowing the IP addresses from which it operates
  . . .), and evade detection.” (Microsoft, 2013). Id. at ¶ 29 (emphasis added). It is indisputable that
  Microsoft knew that public IP addresses allow hackers to evade cloud-based scanners as early as
  2013. Yet, two years later, Microsoft launched ATP Safe Links with publicly known IP addresses
  while simultaneously promising customers that it protects them from cloaked “links that are
  redirected to unsafe sites by a forwarding service after the message has been received.” Am.
  Compl., Ex. 3. Thus, Microsoft knowingly makes companies defenseless against the attack that it
  promises protection against.


                                                    6
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 7 of 23




         Because this attack hides (i.e. cloaks) the malicious content from security scanners, this

  attack is appropriately called cloaking. Id. at ¶ 12. Because IP addresses are virtually always used

  to determine which site to redirect to, the attack is referred to herein interchangeably as cloaking

  or IP Cloaking.

  B.     TocMail Sells a Competing Product.

         Microsoft’s Motion is inconsistent regarding TocMail’s advertising. For example,

  Microsoft contends that: “TocMail alleges to have begun advertising its service in December

  2019” and “TocMail has not alleged any … advertising efforts.” Motion, pp. 3, 6. Microsoft makes

  the latter statement in an attempt to falsely allege that “TocMail has not tried to go to market.”

  Motion, p. 17. Inexplicably, Microsoft asserts that https://tocmail.net/#instructions somehow

  appears to indicate that “TocMail does not even sell its own service to customers.” Motion, p. 3.

  Yet this is the very section of TocMail’s website where TocMail initiates the sales process via

  instant access to a free 30-day trial followed by a charge per month after that trial:

         You can protect yourself right now from the most common email hacking attack —
         free for 30 days. To get started: … [instructions on how to sign up and access the
         service] … After the 30 day trial, you will be given the opportunity to continue
         using TocMail for only $3 per email address per month.

         Like many modern B2B SaaS (Business-to-Business Software-as-a-Service) providers,

  TocMail’s sales process begins with the potential customer providing contact information when

  signing up for a 30-day trial, with no credit card or other form of payment requested upfront. The

  company is then invoiced before the end of the trial so that the company can pay the invoice in

  order to keep using the service (“given the opportunity to continue using TocMail”). 2



  2
    It bears noting that TocMail’s website has Login/Logout buttons for users to login/logout of the
  service when accessing the service via a computer. It contains instructions on how to add icons to
  mobile devices to access the service directly from phones and tablets. It contains videos showing



                                                    7
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 8 of 23




          TocMail’s Amended Complaint truthfully states: “This service is named TocMail, and is

  accessible at https://tocmail.net” and “TocMail Inc sells its namesake service TocMail.” Am.

  Compl., ¶¶ 90, 96. While such statements are not only true, they must be taken as true when

  considering a Motion to Dismiss.

          Microsoft falsely claims that “[TocMail] did not have an alleged competing service for

  consumers to purchase at the time of Microsoft’s alleged false advertising.” Motion p. 1. Yet, all

  three false messages occurred from 2019 through 2020, during which time TocMail was offering

  its product for sale. 3

  C.      Microsoft’s Mischaracterizations of TocMail’s Allegations.

          Microsoft’s Motion is filled with blatant mischaracterizations. For example, Microsoft

  claims that “according to the Amended Complaint, the vulnerabilities of … Safe Links have been

  known to the public,” (p. 6) which is the literal opposite of TocMail’s allegations. The entire Am.

  Complaint is premised on the fact that Safe Links’ vulnerabilities are not known to the public

  because of Microsoft’s false advertising. Despite being told about Safe Links’ weakness, the public

  does not believe (i.e. know) Safe Links’ vulnerability, because of its trust in Microsoft’s

  advertisements. Even worse, they believe that Safe Links is the solution to the very attack that it



  the service in action. It contains a full ticketing system for customer support. It provides free access
  to a 30-day trial for an unlimited number of employees, and more. Hence, TocMail most certainly
  offers its product for sale.
  3
    The false materials are highly-distributed, persistent documents, not TV ads that only exist for a
  brief moment. For example, the deceptive ATP Product Guide was “the official” (i.e. only) product
  guide that potential customers could consult up through 2020. Am. Comp., ¶ 109. Hence, the 2016
  date of creation is a red herring. Likewise, Microsoft acknowledged that the deceptive brochure
  was created in 2019. Motion, p. 12. It was highly distributed on a persistent webpage. Am. Comp.,
  ¶ 109. The Am. Complaint provides three persistent examples of deceptive message #3 in the form
  of two powerpoint presentations persistently downloadable from the web (Id. at ¶ 74) and a 2019
  brochure. All of the false messages were being delivered after TocMail entered the market; not to
  mention that Microsoft’s argument itself is another red herring given that recent advertisements
  cause present harm when consumers currently believe the false message because of them.


                                                     8
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 9 of 23




  is defenseless against. Microsoft twists the fact that cybersecurity experts have warned of Safe

  Links’ vulnerability to cloaking in order to distract from the experts’ confirmation that Safe Links

  is ineffective against cloaking precisely as TocMail alleges.

         Microsoft also mischaracterizes the competitive nature of TocMail’s and Microsoft’s

  relationship by portraying ATP Safe Links as an insignificant service within ATP. However, ATP

  Safe Links is responsible for trying to stop the attack used by the majority of malicious websites,

  making it the single most important service within ATP. Am. Compl., ¶ 12. Therefore, TocMail

  competes for every customer who purchases ATP for the purpose of defeating cloaking.

  Regardless, Microsoft’s argument is not only deceptive, it is irrelevant. In pleading injury in a

  Lanham Act false advertising case, injury comes from consumers withholding trade from a

  plaintiff due to defendant’s false advertising, regardless of whether the plaintiff and defendant are

  competitors or not. See Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 133-

  140 (2014). Although TocMail and Microsoft are competitors, TocMail also alleged the fact that

  Microsoft’s false advertising causes consumers to withhold trade from TocMail (Am. Compl., ¶¶

  4, 95, 113-116) given that some Microsoft customers may purchase ATP for its bundled services,

  and they also withhold trade from TocMail because they falsely believe they already have cloaking

  protection included in that bundle. 4

         Microsoft references an allegation out of context to wrongly make it appear that the Am.

  Compl. implies that Safe Links offers some protection against IP Cloaking: “it does not provide

  any additional protection against IP Cloaking.” Motion p. 5. Yet, the Am. Compl. explained earlier




  4
    Microsoft also wrongly contends that TocMail portrays Proofpoint as a competitor that offers a
  solution to IP Cloaking. The only citation in the Am. Complaint from Proofpoint does not state
  this. ¶ 40. Also, if Proofpoint does engage in any such false advertising, TocMail could also bring
  claims against Proofpoint under the Lanham Act, rendering Microsoft’s argument moot.


                                                   9
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 10 of 23




   in ¶ 44 that Microsoft’s first round of security filters provide zero such protection, and that Safe

   Links does not provide any additional protection beyond that first round (zero plus zero is zero).

          Moreover, Microsoft misportrays the Am. Complaint as concluding that Safe Links must

   not be able to thwart cloaking because TocMail received a patent on thwarting cloaking. Motion

   p. 10. fn. 4. The Am. Complaint does not convey such a ridiculous notion. Safe Links cannot thwart

   cloaking because Safe Links cannot thwart cloaking. TocMail’s patent has nothing to do with it.

   Contrary to Microsoft’s contention, the Am. Complaint points to, among other things, the tests

   done by Cryptron and Rhino Security Labs, which confirmed that cloaking evades Safe Links. Am.

   Compl., ¶¶ 51-52. Microsoft created this fictitious allegation in order to falsely claim that TocMail

   absurdly bases proximate causation on having a patent. Motion p. 10. fn. 4. Again, the Am.

   Complaint makes no such argument.

                                 III.    MEMORANDUM OF LAW

   A.     Standard for Motion to Dismiss.

          “A motion to dismiss for failure to state a claim merely tests the sufficiency of the

   complaint; it does not decide the merits of the case.” State Farm Mut. Auto. Ins. Co. v. Perform.

   Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1315 (S.D. Fla. 2017) (citing Milburn

   v. United States, 734 F.2d 762, 765 (11th Cir. 1984)). In considering a motion to dismiss, a federal

   court must view the subject pleading in the light most favorable to the claimant and accept all of

   the allegations in the subject pleading as true. Kirby v. Siegelman, 195 F.3d 1285, 1289 (11th Cir.

   1999); TracFone Wireless, Inc. v. GSM Group, Inc., 555 F. Supp. 2d 1331, 1334 (S.D. Fla. 2008).

   “[T]he issue is not whether the [claimant] will ultimately prevail, but ‘whether the claimant is

   entitled to offer evidence to support the claims.’” TracFone Wireless, Inc., 555 F. Supp. 2d at

   1335 (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).




                                                    10
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 11 of 23




          A court can consider whether the plaintiff can actually establish elements of its case at the

   motion for summary judgment stage; but “[a]t the motion to dismiss stage, however, a court

   considers only the four corners of the complaint, which simply must provide sufficient facts from

   which the court can reasonably infer the defendant is liable for the retaliatory conduct alleged.”

   McArthur v. Northstar Funeral Services of Florida, LLC, No. 10-24517-CIV, 2011 WL 1549007,

   *5 (S.D. Fla. Apr. 22, 2011) (“While discovery may ultimately reveal that McArthur’s claims, like

   the plaintiff’s claims in Murphy, cannot withstand a motion for summary judgment, McArthur has

   sufficiently pled facts alleging that he engaged in a protected activity for purposes of surviving

   Northstar’s Motion to Dismiss.”); see also Ventrassist Pty Ltd. v. Heartware, Inc., 377 F. Supp.

   2d 1278, 1285 (S.D. Fla. 2005). Thus, “‘the threshold of sufficiency to which a complaint is held

   at the motion-to-dismiss stage is exceedingly low.’” Ventrassist, 377 F. Supp. 2d at 1285.

   B.     Requirement for Stating a Lanham Act False Advertising Claim.

          To state a claim for false advertising, a plaintiff must allege that “(1) the defendant’s

   statements were false or misleading; (2) the statements deceived, or had the capacity to deceive,

   consumers; (3) the deception had a material effect on the consumers’ purchasing decision; (4) the

   misrepresented service affects interstate commerce; and (5) [the plaintiff] has been, or likely will

   be, injured as a result of the false or misleading statement.” Hi-Tech Pharms., Inc. v. HBS Int’l.

   Corp., 910 F.3d 1186, 1196 (11th Cir. 2018).

   C.     TocMail Stated a Claim for False Advertising.

          TocMail clearly pled sufficient allegations in its Amended Complaint to state a claim for

   false advertising under the Lanham Act. 5



   5
    In regards to standing, this Court has already determined that “Plaintiff has met its burden of
   establishing standing to bring its Lanham Act claims.” Order, p. 5. Microsoft acknowledges the
   Order’s ruling on standing. Motion, p. 11 fn. 6.


                                                   11
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 12 of 23




          1.      Microsoft’s False Advertisements and TocMail’s Allegations of Falsity.

          Deceptive Message #1.

          Sophisticated attackers will plan to ensure links pass through the first round of
          security filters. They do this by making the links benign, only to weaponize them
          after the message is delivered, altering the destination of the links to a
          malicious site. . . . With Safe Links, we are able to protect users right at the point
          of click by checking the link for reputation and triggering detonation if necessary.

   Am. Compl., ¶¶ 57-62 (emphasis added). Among other things, TocMail alleges that “the statement

   that ‘With Safe Links, we are able to protect users right at the point of click by checking the link

   for reputation and triggering detonation if necessary’ is literally false as a result of the ubiquitous

   use and effectiveness of IP Cloaking.” Id.

          Deceptive Message #2.

          ...attackers sometimes try to hide malicious URLs within seemingly safe links that
          are redirected to unsafe sites by a forwarding service after the message has
          been received. The ATP Safe Links feature proactively protects your users if
          they click such a link. That protection remains every time they click the link, so
          malicious links are dynamically blocked while good links can be accessed.

   Am. Compl., ¶¶ 63-69 (emphasis added). Among other things, TocMail alleges: “Safe Links does

   not protect users if they click the described links sent by attackers. … to unambiguously promise

   that Safe Links protects against ‘links that are redirected to unsafe sites by a forwarding service

   after the message has been received’ is literally false.” Id.

          Deceptive Message #3.

          “Ensure document hyperlinks are harmless with ATP Safe Links.”; and

          “ensure hyperlinks in documents are harmless with ATP Safe Links.”

   Am. Compl., ¶¶ 70-75. Among other things, TocMail alleges in part that such statement is false

   because “Safe Links can be trivially bypassed by IP cloaking and, thus, Safe Links does not ensure

   that hyperlinks are harmless.” Id.




                                                     12
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 13 of 23




          Microsoft makes the illogical argument that IP Cloaking has nothing to do with any of the

   deceptive messages because none of them use the term “IP Cloaking.” Motion p. 5. The bolded

   text in Statements #1 and #2 demonstrate that they describe IP Cloaking and then falsely offer Safe

   Links as the solution. Most importantly, all three statements are false because of IP Cloaking, and

   that is what matters given that the Am. Complaint alleges that all three are false because of IP

   Cloaking. Am. Compl., ¶¶ 60, 65, 73.

          TocMail clearly pleads that the subject promotional messages by Microsoft are false.

          2.      The Court Already Ruled that TocMail can Proceed with its False Advertising
                  Claim.

          Where a court has already determined in response to a motion to dismiss that a plaintiff

   sufficiently pled an element of a claim, such element remains sufficiently pled in an amended

   complaint. See Spadaro v. City of Miramar, No. 11-61607-CIV, 2012 WL 3027813 at *2 (S.D.

   Fla. July 24, 2012) (“because the allegations in the Second Amended Complaint regarding the

   existence of an enterprise are unchanged from the Amended Complaint, the Court rejects the City

   Defendant’s attempt to re-litigate this issue.”); Joseph v. Bailum, No. 16-cv-81176, 2017 WL

   733393, *6 n.5 (S.D. Fla. Feb. 24, 2017) (“the Court need not rely on argument from Mr. Joseph

   where Defendants seek dismissal of a claim that the Court has already found to have been

   sufficiently pled”).

          Even when the same plaintiff pled a similarly allowed claim in another case from another

   judge, courts still deem such claims as already allowed and deny motion to dismiss such claims.

   See Stern v. Bank of America Corp., No. 11-21349-CIV, 2012 WL 112935, *4 (S.D. Fla. Jan. 12,

   2012) (“In U.S. Bank, the claim for open account is indistinguishable from the claims in this case.

   . . . [and] Judge Altonaga found [that] nearly identical claim by this very Plaintiff to sufficiently

   state a claim for open account. . . This Court agrees and denies the motion to dismiss.”). In fact,



                                                    13
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 14 of 23




   even when allegations in a complaint are deemed sufficient to state a claim in another district, in

   another state, courts still accept those allegations as sufficient and deny motions to dismiss. See

   Mollicone v. Universal Handicraft, No. 17-21468-Civ, 2017 WL 5897438, at *6 (S.D. Fla. Nov.

   28, 2017) (“The California court already found those allegations to be sufficient, therefore this

   Court will not revisit that decision.”).

           The Court has already determined that TocMail stated a claim for false advertising.

   Specifically, the Court found that TocMail sufficiently stated a claim for Deceptive Message #2

   because TocMail alleged: “Safe Links does not protect users if they click the described links sent

   by attackers.” Order, p. 7. TocMail’s Am. Complaint alleges the same: “Safe Links does not

   protect users if they click the described links sent by attackers.” Am. Compl., ¶ 65; see also ¶¶ 42-

   45, 54-55, 66-69. Hence, TocMail’s Am. Complaint preserves the already allowed Message #2.

           Regarding Deceptive Message #3 (which was Statement #5 in the original Complaint), the

   Court found: “The Complaint alleges that Statement #5 is false because it assures customers that,

   with Safe Links, hyperlinks in documents are harmless, which is ‘literally false’ or misleading.

   (Compl. ¶ 87.) Thus, Plaintiff has alleged that Statement #5 is false, and has sufficiently pled a

   claim for false advertising based on this statement.” Order, p. 9 (emphasis added). TocMail’s Am.

   Complaint alleges the same in ¶¶ 72-73 (compare to Orig. Compl. ¶¶ 86-87 which was the basis

   of the Court’s allowance). Hence, TocMail’s Am. Complaint preserves the already allowed

   Message #5 (now #3).

           Regarding Statement #1, the Court specifically noted in the Order that, in the original

   Complaint, TocMail did not allege “that Defendant’s representation that Safe Links is ‘able to

   protect users right at the point of click by checking the link for reputation and triggering detonation

   if necessary’ is false.” Order, p. 6. Hence, TocMail updated its allegations in the Amended




                                                     14
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 15 of 23




   Complaint to allege verbatim as the Court noted with respect to Statement #1. Am. Compl., ¶ 60.

   Thus, TocMail has stated a false advertising claim with respect to Statement #1.

          The Court also explicitly stated that TocMail “allege[d] the remaining elements of a false

   advertising claim: that the statement deceived, or had the capacity to deceive, consumers; the

   deception had a material effect on the consumers’ purchasing decision; the misrepresented service

   affects interstate commerce; and Plaintiff has been injured as a result of the false or misleading

   statement.” Order, p. 7 (emphasis added). The Order cited Compl., ¶¶ 190-197 as the basis for

   such ruling, and these allegations are included in the Am. Complaint in ¶¶ 107-114. (See also

   additional allegations for each element under their own respective headings in ¶¶ 55-86, 89-104.)

   Thus, The Court already determined that TocMail sufficiently pled all of the elements, including

   materiality and injury. Regardless, Microsoft’s Motion attempts to reargue these two elements

   (Motion p. 9) starting from the false pretense that they were not already previously allowed. Id. at

   p. 1. However, considering that TocMail’s Amended Complaint merely preserves the already

   allowed false advertising claim for Statements #2 and #5 and simply updated Statement #1 as noted

   by the Court, the Court need not conduct any further analysis and should deny Microsoft’s motion.

          3.      TocMail’s Sufficiently Pleads Materiality.

          A false advertisement is material under the Lanham Act if “it is likely to influence

   purchasing decisions.” Thermolife Int’l LLC v. Vital Pharm. Inc., No. 19-cv-61380, 2019 WL

   4954622 *3 (S.D. Fla. Oct. 7, 2019). TocMail has alleged throughout its Am. Complaint specific

   and particular facts supporting that Microsoft’s false advertisements influence purchase decisions.

   Examples include: (1) “Plaintiff is hindered from selling its patented solution because Microsoft

   has convinced companies that it has already solved this issue”; (2) “Over a five-year period,

   Microsoft engaged in a sustained marketing campaign to falsely promote the narrative that Safe




                                                   15
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 16 of 23




   Links solves the cloud security flaw of IP Cloaked links … Microsoft expressly acknowledged in

   its Form 10-K for fiscal year ending in June 30, 2020, that ‘The security of our products and

   services is important in our customers’ decisions to purchase or use our products or services.’”;

   (3) “If Microsoft’s customers knew that Microsoft’s cloud-based scanners were defenseless against

   the attack vector used by the majority of malicious sites, they would have kept their servers on-

   premise . . .”; (4) “But for Microsoft’s misdeeds, TocMail would be introducing the first cloud-

   based redirect service capable of keeping users safe from IP Cloaking to a world that had been

   waiting for such an invention to be made.”; (5) “None of these companies would willingly remain

   defenseless against the most-common hacking attack, yet these consumers remain loyal to

   Microsoft out of trusting Microsoft’s false advertisements and promotions. . .”; (6) “Microsoft’s

   false advertising has a substantial influence over consumers . . .”; (7) “this deception causes these

   users to withhold trade from Plaintiff.” See Am. Comp., ¶¶ 3-4, 76-84, 89, 93, 95, 102, 108, 110-

   111, 115-116 (emphasis added).

          Given that TocMail has alleged in detail that Microsoft’s deceptive messages influenced

   purchase decisions in so many different ways, Microsoft’s contention that TocMail did not

   sufficiently plead materiality has no merit. While TocMail agrees that a plaintiff cannot simply

   allege “threadbare recitals of a cause of action’s elements,” that was not the case here. 6

          Microsoft seeks to confuse the issue by citing inapplicable case law to wrongly claim that

   there is only one formulaic way to plead materiality. Microsoft relies on Johnson & Johnson Vision

   Care v. 1-800 Contacts, Inc., 299 F.3d 1242, 1250 (11th Cir. 2002) for the premises that “A




   6
     The Am. Complaint details one of its allegations of materiality in ¶¶ 76-84. Microsoft cites the
   last paragraph out of context to falsely portray it as a stand-alone conclusory statement; not only
   ignoring the context of the entire section, but also ignoring TocMail’s other allegations of
   materiality throughout the Am. Complaint. Motion p. 9.


                                                    16
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 17 of 23




   plaintiff may establish [the] materiality requirement by proving that the defendants misrepresented

   an inherent quality or characteristic of the product.” Motion, p. 9. That case was an appeal of a

   preliminary injunction, not a motion to dismiss. Regardless, that case supports TocMail, not

   Microsoft. First, the court stated that materiality is established if the defendant misrepresents any

   (“an”) inherent quality or characteristic of the product, concurring with the fact that

   misrepresenting any inherent quality affects purchase decisions, which is the point. TocMail has

   alleged that Microsoft misrepresented the inherent quality of security thereby causing a material

   effect on purchase decisions. See Am. Comp., ¶¶ 76-84, 108, 110-111. Second, the court did not

   state that this is the only way to establish materiality. Hence, the case does not support Microsoft’s

   argument that there is only one way to plead materiality. Motion pp. 10-11.

          Microsoft also claims, without legal support, that it is impossible for misrepresentations

   regarding Safe Links’ capabilities to be material to purchase decisions “because consumers cannot

   choose to purchase Safe Links separate from the entire ATP security suite.” Motion, p. 10. This

   nonsensical argument is akin to a Ferrari dealer stating that any misrepresentations regarding the

   horsepower of the engine cannot be material to purchase decisions because people buy the entire

   car. Of course misrepresentations of a component within a product can influence purchase

   decisions, as stated by Microsoft’s own cited case law - as inherent qualities and features are

   components within the whole that are material to purchase decisions.

          Microsoft’s arguments are without merit, and TocMail has sufficiently pled materiality.

          4.      TocMail Sufficiently Pleads It Has Been or is Likely to Be Injured.

                  a.      TocMail Sufficiently Pled an Injury.

          TocMail alleges throughout the Am. Complaint that it has been injured by Microsoft’s false

   advertising. Am. Compl., ¶¶ 1, 3-4, 93-95, 102, 113-117. This includes one allegation that “Plaintiff




                                                    17
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 18 of 23




   has been injured by Microsoft’s false and misleading advertising by consumers withholding trade

   from Plaintiff, presently and in the future.” Id. at ¶ 113; see also ¶¶ 4, 95, 114-116. Such an

   allegation “easily satisf[ies] the injury requirement at this stage.” See Hilton Resorts Corp. v.

   Sussman, No: 6:19-cv-305-Orl-40DCI, 2019 WL 2717164, *2 (M.D. Fla. June 28, 2019); see also

   USA Nutraceuticals Group, Inc. v. BPI Sports Holdings, LLC, No. 15-CIV-80352, 2016 WL

   4254257, *5 (S.D. Fla. Feb. 16, 2016) (“Economical or reputational injury ‘occurs when deception

   of consumers causes them to withhold trade from the plaintiff,’ i.e. a loss of sales.”) (emphasis in

   original) (quoting Lexmark, 572 U.S. at 133); Incarcerated Entm’t, LLC v. Warner Bros. Pictures,

   261 F. Supp. 3d 1220, 1233 (M.D. Fla. 2017) (“Warner next argues that the Amended Complaint

   omits the necessary allegations of injury and causation. . . With respect to injury, the Amended

   Complaint alleges that Warner’s advertising has caused ‘loss of goodwill’ and ‘loss of sales.’…

   Those allegations are similar to the allegations in Lexmark, and Warner cites no authority to

   support its contention that Plaintiff must allege in ‘detail’ how its goodwill was damaged or how

   its sales declined. … ; Lexmark, 134 S.Ct. at 1393 … Warner may instead seek discovery on the

   nature and extent of Plaintiff’s damages.”). TocMail sufficiently pled injury.

                  b.      Microsoft’s Argument regarding TocMail’s Lost Profits is Based on
                          Issues Not Appropriate for the Motion to Dismiss Stage.

          Microsoft wrongly conflates the element of injury with the amount of damages. At the

   motion to dismiss stage, the only question is whether or not a plaintiff is entitled to any relief;

   neither the type of relief nor the amount of damages is applicable at the motion to dismiss stage.

   Doe v. Royal Caribbean Cruises, Ltd., No. 11-23323, 2012 WL 920675, at *2 (S.D. Fla. Mar. 19,

   2012) (“[T]he test of a complaint pursuant to a motion to dismiss lies in the claim, not in the

   demand. Thus, the only issue on a motion dismiss is whether the claim as stated would give the

   plaintiff a right to any relief, rather than to the particular relief demanded.”) (emphasis added);



                                                   18
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 19 of 23




   Fed. Dep. Ins. Corp. v. Burson, 3:14-CV-0033, 2015 WL 11564167 *8 (N.D. Ga. June 30, 2015)

   (“Those facts might impact amount of damages, but not the fact of damages themselves. . .

   Plaintiff eventually will bear the burden of proving an amount of damages, but that is not a

   question that must be answered now [at the motion to dismiss stage].”).

           Microsoft’s entire injury section is based on the amount of damages contrary to binding

   precedent that a complaint “is sufficient if it shows that the plaintiff is entitled to any relief which

   the court can grant, regardless of whether it asks for the proper relief.” See Dotschay v. Nat. Mut.

   Ins. Co., 246 F.2d 221 (5th Cir. 1957) (emphasis added). TocMail properly pleads injury in the

   Am. Compl. independent of both amount and duration in ¶ 113. The additional allegations in ¶¶

   114-115 concerning the withholding of trade of 100 million users are merely intended to provide

   Microsoft notice of the amount of damages that TocMail will be seeking at trial. Nevertheless, the

   amount of damages is not an issue of consideration at this present stage. Microsoft wrongly

   attempts to establish the supposed relevance of the amount of claimed damages by citing a case

   that was at the summary judgment stage, and is completely inapplicable here. Motion, p. 14-15

   (citing Natural Answers, Inc. v. SmithKline Beecham Corp., 529 F.3d 1325 (11th Cir. 2008)).

          Microsoft’s Motion even invents a supposed internal inconsistency:

          TocMail’s allegations are fatally inconsistent, speculative, and implausible.
          TocMail alleges that Microsoft’s alleged false advertising ‘deceived a substantial
          portion of the target audience’ yet claims it is entitled to damages for all 100 million
          subscribers, some of which admittedly were not deceived by the messages. Id. at ¶¶
          85, 95 (emphasis added). For this reason alone, TocMail’s damage theory fails.

   Motion, p. 15. Portraying this as an inconsistency is incorrect because the “target audience” and

   “subscribers” are two different subsets of consumers. A substantial portion of prospects (target

   audience) viewed the ads thereby becoming the 100 million deceived subscribers. Hence, it is

   Microsoft’s allegation of inconsistency that is inconsistent, and therefore its “theory fails.”




                                                     19
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 20 of 23




          Microsoft’s argument is not only without merit, it is not even a legitimate consideration.

                  c.     Microsoft Misstates Eleventh Circuit Law on Disgorgement of Profits.

          Microsoft inappropriately cites an Eighth Circuit case to wrongly claim that “to recover

   money damages under the Act, a plaintiff must prove … actual damages.” Motion, p. 12. However,

   in the Eleventh Circuit, disgorgement of profits is not tethered to proof of actual damages. Hard

   Candy, LLC v. Anastasia Beverly Hills, Inc., 921 F.3d 1343, 1353 (11th Cir. 2019) (finding that

   for disgorgement of profits, “the plaintiff is not required to present any evidence of particular

   financial harm that it suffered so as to justify legal redress” because the entire focus is on the

   defendant’s gain); see also Hard Candy, LLC v. Anastasia Beverly Hills, Inc., No. 16-21203-CIV,

   2018 WL 10322164, *5 n.7 (S.D. Fla. Jan. 13, 2018) (“The law in this Circuit is well settled that

   a plaintiff need not demonstrate actual damages to obtain an award reflecting a [defendant’s]

   profits under § 35 of the Lanham Act.”) (citing Burger King Corp. v. Mason, 855 F.2d 779, 781

   (11th Cir. 1988)); Neva, Inc. v. Christian Duplications Intern’l, Inc., 743 F. Supp. 1533, 1552

   (M.D. Fla. 1990).

          Perhaps unlike other circuits, the Eleventh Circuit allows a windfall award to plaintiffs.

   Burger King Corporation v. Weaver, 169 F.3d 1310, 1321 (11th Cir. 1999); Tiramisu Intern. LLC

   v. Clever Imports LLC, 741 F. Supp. 2d 1279, 1290 (S.D. Fla. 2010). That is because, in the

   Eleventh Circuit, “[a]n accounting for profits has been determined to further the congressional

   purpose by making infringement unprofitable.” Hard Candy, LLC, 2018 WL 10322164, *5 n.7;

   see also Neva, 743 F. Supp. 1552 (“an accounting of a defendant’s profits is permissible without

   a showing of lost sales by the plaintiff because it furthers the Lanham Act’s purpose of making

   violations less profitable by depriving the defendant of being unjustly enriched and by providing

   a deterrent against future violations”). Hence, while a plaintiff may need to establish the element




                                                   20
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 21 of 23




   of injury to state a false advertising claim, proof of the amount of injury is irrelevant to

   disgorgement of profits, making Microsoft’s argument likewise irrelevant. 7

          Microsoft also argues that false advertising regarding ATP Safe Links should not result in

   disgorgement of profits of Office 365. However, the trier of fact can indeed award profits for any

   product that customers purchased as a result of the defendant’s wrongdoing. See Superior

   Consulting Servs., Inc. v. Shaklee Corp., No: 6:16-cv-2001-Orl-31GJK, 2018 WL 2182303, *2

   (M.D. Fla. May 9, 2018).

          Finally, Microsoft wrongly claims that TocMail cannot seek disgorgement for Microsoft

   knowingly deceiving companies into moving to its cloud-based scanners because this “is not in

   any way tied to the three ‘deceptive messages.’” Motion, p. 12. On the contrary, the Am. Complaint

   explicitly states that Microsoft used the three deceptive messages to deceive companies into

   moving to its cloud-based scanners. Am. Comp., ¶ 55. Thus, Microsoft’s argument is nothing more

   than a denial.

                    d.    Microsoft’s Argument Regarding TocMail’s Reputational Damage is
                          Based on the Same False Statement that the Court already Rejected.

          Microsoft’s denials are inappropriate at this stage. Nevertheless, TocMail’s allegations of

   reputational harm are clearly sufficient. Am. Compl., ¶¶ 89-95, 113-116; see Incarcerated Entm’t,

   261 F. Supp. 3d at 1233 (see supra Section 4a. for quotation).

                                         IV.     CONCLUSION

          TocMail respectfully requests that the Court deny Microsoft’s Motion to Dismiss.



   7
     “A plaintiff shall be entitled to a defendant’s profits if any of three circumstances exist: ‘(1) the
   defendant's conduct was willful and deliberate, (2) the defendant was unjustly enriched, or (3) it is
   necessary to deter future conduct.’” Tiramisu Intern. LLC v. Clever Imports LLC, 741 F. Supp. 2d
   1279, 1288 (S.D. Fla. 2010) (citing Optimum Techs., Inc. v. Home Depot U.S.A., Inc., 217 Fed.
   Appx. 899, 902 (11th Cir. 2007)). TocMail has pled that it is seeking disgorgement consistent with
   the three circumstances under which a plaintiff is “entitled.” Am. Compl., ¶¶ 104, 117.


                                                     21
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 22 of 23




   Dated: December 7, 2020                    Respectfully submitted,

                                              By: /s/Joshua D. Martin
                                              Joshua D. Martin
                                              Florida Bar No. 028100
                                              josh.martin@johnsonmartinlaw.com
                                              JOHNSON & MARTIN, P.A.
                                              500 W. Cypress Creek Rd., Suite 430
                                              Fort Lauderdale, Florida 33309
                                              Telephone: (954) 790-6699
                                              Facsimile: (954) 206-0017

                                              Attorney for Plaintiff, TocMail Inc



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on this 7th day of December 2020, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record on the attached service list via

   transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

   manner for those counsel or parties who are not authorized to receive electronically Notices of

   Electronic Filing.

                                       By:    /s/ Joshua D. Martin
                                              Joshua D. Martin




                                                 22
Case 0:20-cv-60416-AMC Document 46 Entered on FLSD Docket 12/07/2020 Page 23 of 23




                                        SERVICE LIST

                  TOCMAIL INC. v. MICROSOFT CORPORATION
                          20-60416-CIV- CANNON/HUNT
     Joshua D. Martin                        Francisco O. Sanchez
     E-Mail:                                 E-Mail: sanchezo@gtlaw.com
     josh.martin@johnsonmartinlaw.com                orizondol@gtlaw.com
     JOHNSON & MARTIN, P.A.                  Evelyn A. Cobos
     500 W. Cypress Creek Rd.                E-Mail: cobose@gtlaw.com
     Suite 430                                       MiaLitDock@gtlaw.com
     Fort Lauderdale, Florida 33309          GREENBERG TRAURIG, P.A.
     Telephone: (954) 790-6699               333 S.E. 2nd Avenue, Suite 4400
     Facsimile: (954) 206-0017               Miami, Florida 33131
                                             Telephone: (305) 579-0500
                                             Facsimile: (305) 579-0717

                                             Mary-Olga Lovett (admitted pro hac vice)
                                             E-Mail: lovettm@gtlaw.com
                                             GREENBERG TRAURIG LLC
                                             1000 Louisiana Street, Suite 1700
                                             Houston, Texas 77002
                                             Telephone: (713) 374-3541
                                             Facsimile: (713) 374-3505




                                             23
